Citation Nr: 1146266	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  05-26 847	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected left arm/shoulder disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from September 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 RO determination.  The Veteran provided sworn testimony during a June 2007 hearing before the undersigned Veterans Law Judge.  The appeal was remanded by the Board in November 2008 and again in June 2010.  The Board then supplemented the record with an informed medical opinion by a VA physician who is Board certified in orthopaedic surgery.  The Veteran and his representative were provided with a copy of this opinion in October 2011.  

In written argument submitted in November 2011, the Veteran's representative requested that the Board consider whether an increased disability rating for the Veteran's service-connected left shoulder disability is warranted.  She noted in particular the conclusions in the September 2011 VA medical opinion to the effect that the Veteran has current muscle atrophy, chronic muscle strain, and musculoskeletal imbalance in his left shoulder associated with the in-service injury and treatment.  This new claim is referred to the RO for appropriate action when the Veteran's claims file is returned.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's spine was deemed to have been normal upon discharge from service.

2.  The Veteran's currently-shown scoliosis and degenerative joint disease was not caused by or aggravated by his left shoulder disability, to include by biomechanical compensation related to the left shoulder disability over many years.

CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran fractured his left humerus in service and underwent surgery for repair of the fracture.  Service connection for residuals of this fracture has been granted.  The veteran claims that all or some of his current back problems are either secondary to or aggravated by the left shoulder impairment on account of the biomechanical stress and musculoskeletal imbalance caused by the residuals of the left shoulder injury over the years.  He asserts that his inability to use his left shoulder normally caused him to compensate, which then caused back problems.  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This information was provided in an April 2004 letter prior to the initial adjudication of the claim.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such information was provided a letter of September 2006, prior to the more recent RO adjudications of the claim.  As discussed above, the Board supplemented the records with an informed medical opinion and the Veteran and his representative were provided with a copy of this opinion in October 2011.  

The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  He has been provided with VA medical examinations pertinent to the appeal and an informed medical opinion has been obtained.  As a part of his duty to assist claimants, the Secretary must provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's " 'evaluation of the claimed disability will be a fully informed one.' "  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  In this case, the VA examinations of record did not fully address these points; therefore the Board supplemented the record with a Veterans Health Administration opinion as provided for in 38 C.F.R. § 20.901(a).  As this opinion explicitly addresses the medical evidence of record, including the Veteran's history and examinations, and describes the disability in sufficient detail so that the Board's evaluation can be a fully-informed one, we conclude that the information of record is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has availed himself of the opportunity to present sworn testimony during a hearing at the RO and a second hearing before the undersigned Acting Veterans Law Judge.  He and his representative have presented written argument in support of the claim.  We are satisfied that following multiple remands in this case, all relevant and obtainable evidence pertaining to the issues decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist as to the issue decided herein.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran injured his left shoulder during a fall in service in 1953.  The injury involved a fracture of the cervical neck of the left humerus.  There was some malunion as the fracture healed and he underwent an osteotomy in June 1953.  Subsequent service treatment records show that he was noncompliant with the prescribed physical therapy and experienced some muscular atrophy as a consequence.  

Service connection for disability of the left shoulder was granted effective in September 2002.  The current impairment is now characterized as a "frozen shoulder."  The Veteran is now attempting to establish service connection for a back disability, on the basis that his back problems were proximately caused by or aggravated by the impairment to his left shoulder and left arm over the years.  He claims that his entire back has been affected, but particularly his thoracic spine area.

The medical evidence shows that he has degenerative joint disease and some disc disease affecting his entire spine, and scoliosis affecting his thoracic spine.  He also has some additional findings to include a transitional vertebra between L5 and S1, an anatomic variant (noted on a 2009 X-ray report), and a congenital deformity of the ribcage with only eleven ribs and six lumbar vertebrae (as described by a VA examiner in 2004).  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran's spine was deemed to have been normal upon examination when he was discharged from service, and there is no evidence whatsoever of back or spine arthritis within one year of the Veteran's discharge from service.  Thus, service connection on a direct basis or for arthritis as presumed to have been incurred during service is not warranted. 

Because the Veteran's spine was deemed to have been normal upon examination when he was discharged from service, his claim is essentially one of proximate causation; that some or all of his currently-shown back problems are secondary to the left shoulder injury during service.  Indeed, the veteran testified during his hearing before the Board in June 2007 that even if he has a congenital defect involving scoliosis, he believes his service-connected left upper extremity disability, at the very least, aggravated his lumbar and thoracic spine disabilities.  Specifically, he claims years of not using his shoulder and back muscles caused muscle deterioration and weakness in his back.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Additionally, the United States Court of Veterans Appeals (Court) has held that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  However, if during service, there is a superimposed disease; service connection may be awarded for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).

The record contains various conflicting and contradictory opinions.  A February 2004 private opinion from Dr. Anderson, D.O., is to the effect that the veteran's left upper extremity injury and resulting repair "...resulted in an overuse type injury to the left upper extremity causing chronic pain."  The opinion addresses the veteran's left arm and shoulder pain as well as back pain, but it is unclear whether the opinion links left arm and shoulder overuse to the veteran's chronic pain of the back or merely his left arm and shoulder.  In any case, the opinion suggests a possible link between the two conditions. 

In May 2004, a VA examiner, reviewing Dr. Anderson's statement as well as the veteran's service medical records and historical treatment thereafter, determined the veteran had mild degenerative joint disease of the lumbosacral spine and mild scoliosis of the mid-thoracic spine.  The examiner found the veteran to have a congenital deformity of the ribcage with only eleven ribs and six lumbar vertebrae and mild scoliosis.  He further opined, "it is my opinion that his degenerative condition of the lumbosacral spine is due to his congenital deformity and it is not likely due to the fracture of his left humerus."

The medical records also contain an April 2006 VA orthopedic consult where the medical provider noted the veteran's scoliotic curve appears to be a "significant" "compensated curve" with "quite limited" range of motion.  Although this consult does not provide a specific opinion or link to the veteran's left arm and shoulder disability, the link is at least arguably implied within the report.

In October 2010, a VA physician reviewed the Veteran's records and concluded the Veteran's left arm and shoulder injury had nothing to do with development of the degenerative arthritis in his spine and the resultant scoliosis.  The same physician clarified in a December 2010 opinion that the Veteran's scoliosis was acquired, rather than congenital, and that the Veteran did not have any congenital or developmental diseases involving his lumbar or thoracic spine.

Because the question as to the etiology(ies) of the Veteran's various currently-shown back problems is one of an inherently medical nature, the Board provided the Veteran's entire claims file, including his service treatment records, the various VA examination reports, and his recent VA treatment records to a Board-certified orthopedic surgeon for review and opinion.  In an extensive opinion dated in September 2011, the physician explained that during his more than fifty years of practicing orthopedic medicine, he had seen many individuals with the same shoulder problems as the Veteran has, however he had never seen anyone develop scoliosis deformities of the thoracic spine secondary to shoulder difficulties.  He further explained, as set forth below, that the Veteran's left shoulder problems did not cause or aggravate degenerative joint disease of the spine:

It would be my opinion that the Veteran's currently-shown scoliosis of the thoracic spine is acquired and not considered to be of congenital origin.  As indicated, medical examinations conducted upon entrance and discharge [from service] noted no abnormalities of the spine.  However, there is indication of a congenital deformity (i.e. transitional development at the lumbosacral level) which may have contributed to the development of a lumbar scoliosis on a degenerative basis with secondary compensatory scoliosis in the thoracic spine.  

It is further my opinion that chronic strain and musculoskeletal imbalance of the left shoulder represent residuals and complications of the left shoulder difficulties.  Thus, muscle atrophy, muscle strain, and musculoskeletal imbalance would be considered service related problems associated with the initial service injury and treatment.  That is, it is my opinion that these factors are caused by (or a result of) his service related injury and treatment.  

It is also my opinion that the congenital deformity at the lumbosacral level and secondary lumbar scoliosis with compensatory thoracic scoliosis were not aggravated by biomechanical stress and musculoskeletal imbalance related to the left shoulder injury.  In addition, his age-related degenerative changes of the thoracic and lumbar spine did not appear to have been aggravated beyond the natural course of the disease by the biomechanical stress and musculoskeletal imbalance related to the left shoulder injury.  

Thus, based upon a thorough review of the Veteran's medical history and current status, the VA physician concluded that the Veteran's currently-shown back problems were not caused by his left shoulder disability, were not aggravated by his left shoulder disability, and furthermore, that the Veteran's back problems were not caused or aggravated by biomechanical compensation for the left shoulder impairment over the years.  

The Board finds the September 2011 opinion to be the most probative of the Veteran's claim, as it was based upon thorough review of the Veteran's medical records, and upon the physician's demonstrated expertise and experience in reviewing such matters.  Furthermore, the September 2011 physician had the benefit of and carefully considered the other medical evidence of record, including the medical opinions summarized above.  

Because the Veteran is not shown to possess any particular medical expertise, we cannot accord his theories about his back problems significant probative value in this purely medical matter.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability, as no relationship to service or to a service-connected disability is shown.  The appeal must therefore be denied.


ORDER

Service connection for a back disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


